DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

That the amendment to the claim languages filed on or about 4/12/21 has been fully considered and made of record.  Claims 1-10 and newly added 11-14 are now pending of record.

This application is in condition for allowance except for the following formal matters: 
The abstract:
The abstract of the disclosure is objected to because  s.  Correction is required.  See MPEP § 608.01(b).
The claims
“comprising:”(claim 1, line 2) should be updated to:--“, said method comprising steps of:”--
“a printed wiring board manufacturing step (I) of preparing” (claim 1, line 3) should be changed to:--“ preparing”--.
“the same plane”(claim 1, line 6) lacks antecedent basis for this, and should be updated to:--“a same plane”--
“a lamination step (II) of overlaying”(claim 1, line 9) should be updated to:-- “overlaying”--.
The phrase:  “wherein in the printed wiring board manufacturing step (I), (la) an insulating film is attached to at least one of surfaces faced when the plurality of printed wiring boards are overlaid in the lamination step (II), (lb) holes are bored in the insulating film in positions corresponding to the at least one electrical connection pad [[pads]] on the surface having the attached insulating film so that the electrical connection pad is pads are exposed, and (Ic) a conductive paste is provided in the holes formed in the insulating film by this hole-boring”(claim 1, lines 13-18) should be updated as follow  to reflect method limitation:
-- wherein the preparing further comprising:  attaching an insulating film to at least one of surfaces faced when the plurality of printed wiring boards, boring holes in the insulating film in positions corresponding to the at least one electrical connection pad on the surface having the attached insulating film so that the electrical connection pad is exposed, and providing conductive paste in the holes bored in the insulating film”—
“wherein in the printed wiring board manufacturing step (I)” (claims 2-6, 9, 10, 13 about  line 2) should be changed to: --”wherein in the preparing”--.
 “(Ib)” (claim 4, line 3, claims 9-10, line 4); “(Ic)”(claim 5, line 3); “(Ic)”(claim 6, line 4), respectively should be deleted.
“the step(II) of laminating”(claim 6, line 5) should be updated to:--“the overlaying of”--
“wherein in the lamination step (II)” (claims 7-8, line 2) should be changed to:-- “wherein in the overlaying”--
“when ( Ib)the holes are bored “(claim 10, line 4) should be updated to:--“in the boring  holes”--.
“length” (claim 14, line 2) should be changed to:--“in  length”--.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Claims 1-14 would be allowable if correction made base on pending claims objection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt